t c summary opinion united_states tax_court precious delores jones petitioner v commissioner of internal revenue respondent docket no 25882-10s filed date precious delores jones pro_se gideon i alper for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency with respect to petitioner’s tax_year of dollar_figure the issues we must decide are whether petitioner received income of dollar_figure from her hair-braiding business during whether petitioner is entitled to dependency_exemption deductions for her three minor children whether petitioner is entitled to the additional_child_tax_credit whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to the earned_income_tax_credit background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time she filed her petition petitioner was a resident of georgia petitioner is the mother of three minor children during petitioner was not married and she and her three children resided in an apartment owned and managed by the housing authority of columbus georgia housing authority petitioner’s primary source_of_income during was a hair-braiding business that she operated out of her apartment on average petitioner saw to customers each week and she performed services for about different individuals during the price she charged each customer depended on the type of hair braid and her prices ranged from dollar_figure for simple braids for a child up to dollar_figure for micros which she explained are hair braids so small that they resemble loose hair performing micros for a customer typically took her four to five hours most of the materials petitioner used were supplied by her customers on her form_1040 u s individual_income_tax_return petitioner reported dollar_figure in income from her hair-braiding business she did not report any expenses on the schedule c-ez net profit from business attached to the return because her customers supplied most of the materials she needed to braid their hair on her return petitioner also claimed dependency_exemption deductions for her three children head_of_household filing_status the earned_income_tax_credit with respect to two of her children and the additional_child_tax_credit petitioner used a notebook to keep track of her business income she provided that notebook to her tax_return_preparer when she filed her tax_return during early date however a sewage leak in petitioner’s apartment during late date forced her to move to another housing authority apartment and her tax records were ruined respondent issued petitioner a notice_of_deficiency with respect to her tax_return petitioner timely filed her petition in this court discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 if the taxpayer satisfies certain substantiation and recordkeeping requirements the burden_of_proof regarding factual matters may shift to the commissioner see sec_7491 petitioner has not contended and we do not conclude that the burden_of_proof should shift to respondent see sec_7491 and b respondent contends that petitioner had zero income during and was not engaged in the hair-braiding business instead respondent contends petitioner reported income on her tax_return for the purpose of generating tax benefits through the refundable earned_income_tax_credit because of the sewer leak in her apartment all of petitioner’s records relating to her hair-braiding business during were destroyed to corroborate her testimony regarding the destruction of her records petitioner supplied a transfer itemized statement from the housing authority that stated that she was being moved to another apartment because of renovation pipe busted under concrete the housing authority document also states that petitioner was moved from unit 306-c to unit 303-d the first address is the one listed on petitioner’s tax_return corroborating her testimony that she was living in the old apartment when she filed her tax_return during early date besides that document the only evidence petitioner offered was her own testimony we found petitioner to be a credible witness her testimony was consistent and reasonably detailed and the numbers of customers and prices for services to which she testified were generally consistent with the amount of income reported on her return accordingly we credit her testimony that she earned dollar_figure in income during from her work braiding hair a taxpayer may claim a dependency_exemption deduction with respect to an individual who is either a qualifying_child or a qualifying_relative sec_151 sec_152 to be a taxpayer’s qualifying_child an individual must a bear a qualifying relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements and d not have provided more than half of his or her own support for the year sec_152 at trial respondent conceded that the three children listed on petitioner’s return are her children and thus the first requirement is satisfied and respondent also concedes that the children met the age requirement during however respondent contends that petitioner has not proved that the children resided with her during and that she provided more than half of their support at trial petitioner testified that her children lived with her throughout and that she was their primary caregiver we find that petitioner’s children lived with her during and that she was their primary source of support accordingly each of petitioner’s children was a qualifying_child during and she therefore was entitled to the dependency_exemption deductions claimed on her return sec_24 authorizes a tax_credit with respect to each qualifying_child of the taxpayer the child_tax_credit provided by sec_24 may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 because each of petitioners’ children was a qualifying_child we conclude that she was entitled to the additional_child_tax_credit sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be considered a head_of_household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of i a qualifying_child of the individual as defined in sec_152 we conclude that because petitioner was unmarried and her children lived with her throughout and because each is a qualifying_child she qualifies as a head_of_household sec_32 permits an eligible_individual to receive an earned_income_credit against the individual’s tax_liability as pertinent here the term eligible_individual includes any individual who has a qualifying_child for the taxable_year sec_32 in general the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 determined without regard to sec_152 regarding the amount of support and sec_152 regarding special rules for divorced parents sec_32 because each of petitioner’s children was a qualifying_child during she is entitled to the earned_income_credit in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
